DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Amendment Under 37 CFR 1.111 (“Amendment”) filed on 20 December 2021 has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-3, 5-9, 12, 14-18, and 20-23 from the Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 12, 14-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite, “automatically switching from the imaging device to a voice-controllable device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” Support for the recitations appears to be based on para. [0003] of the originally-filed specification, which states, “U.S. Pat. App. No. 20,140,152,816 by Pratt et al. discloses a system, method, and apparatus for interfacing an operating management system with an operator. The system uses a processor to convert workflow instructions from a text command into an audible command, which is transmitted to an operator device. However, the reference does not discuss automatically switching to a voice-operated device for triggering a workflow when an imaging device is incapable of providing sufficient information for such instructions. U.S. Pat. No. 9,256,072 by Lyren discloses a method for detecting a real object with a wearable electronic device and displaying a virtual image of the real object on a display of that device. The movement of the virtual image is used to detect a completion of a task. However, the reference does not discuss associating an imaging device with a voice-controllable device. 
Independent claims 6 and 12, while of different scope relative to independent claim 1, recite limitations similar to those recited by claim 1. As such, claims 6 and 12 are rejected for reciting new matter for at least those reasons outlined above in the rejection of claim 1.
Claims 2, 3, 5, 7-9, 14-18, and 20-23 depend from one of independent claims 1, 6, and 12, and are thereby rejected for reciting new matter by way of their respective dependencies from claims 1, 6, and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-9, 12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2016/0171772 A1 to Ryznar et al. (hereinafter referred to as “Ryznar”), in view of U.S. Pat. App. Pub. No. 2018/0357670 A1 to DeLuca et al. (hereinafter referred to as “DeLuca”), and further in view of U.S. Pat. App. Pub. No. 2016/0292633 A1 to Griffin (hereinafter referred to as “Griffin”).
Regarding claim 1, Ryznar teaches the following limitations:
“A method, comprising: capturing, by an imaging” system “an image of an object.” Ryznar teaches, in para. [0025], “a vision system can be used to confirm each of the parts has been correctly selected and/or positioned into the geometrical outlines. FIG. 1O discloses a nonconformity image(s) comprising an arrow, text and highlighted regions generated in response to a testing or check of the operator action, such as in response to a vision system, measuring sensor, or other device.” Ryznar teaches, in para. [0032], “Eyewear operational guide system 10 may further include various sensors 39 for detecting aspects related to the work piece, structure, or area requiring guided actions, with sensors 39 in turn providing input signals 41 to controller 20. For example, sensor 39 may detect the presence and/or characteristics of an object, with the signal 41 provided to controller 20 in turn causing controller 20 to provide an associated information signal 31 to device 11. Sensor 39 may comprise, for example, a proximity switch, light curtain, photo eye, radio frequency identifier device, bar code reader, machine vision camera, or the like.” Ryznar teaches, in para. 
“Determining an object metric associated with the object from the image.” Ryznar teaches, in para. [0032], “Eyewear operational guide system 10 may further include various sensors 39 for detecting aspects related to the work piece, structure, or area requiring guided actions, with sensors 39 in turn providing input signals 41 to controller 20. For example, sensor 39 may detect the presence and/or characteristics of an object, with the signal 41 provided to controller 20 in 
“Searching for a workflow associated with the object metric from a database.” Ryznar teaches, in para. [0022], “guide system 10, via eyewear device 11, may be utilized to provide visual information and thereby guide individual 12 regarding operational steps being performed on an object, such as a work piece 14, such as may be performed as part of the work done on piece 14 along assembly line 
“In response to the workflow being located, initiating the workflow.” Ryznar teaches, in para. [0022], “guide system 10, via eyewear device 11, may be 
“In response to the workflow not being located, prompting a user for a vocal input.” Ryznar teaches, in para. [0031], “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Ryznar teaches, in para. [0057], For example, vision system 47 via camera 49 viewing an object 14 may either operate to 
“Receiving the vocal input from the user via the voice-controllable device integrated with the imaging device, wherein the vocal input confirms the one or more parts of the initiated workflow.” Ryznar teaches, in para. [0023], “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11, where the imaging may comprise the taking of pictures and/or videos via the camera device 17. Device 11 includes a speaker 19 for providing auditory information, such as sounds or words, to individual 12, and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Ryznar teaches, in para. [0024], “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” The device receiving confirmation signals in the form of voice recognition through the microphone in Ryznar reads on the claimed “receiving the vocal input from the user” “wherein the vocal input confirms the one or more parts of the initiated workflow.” The device having a camera, a speaker, and a microphone in Ryznar reads on the claimed “via the voice-controllable device integrated with the imaging device.”
DeLuca teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Ryznar:
The aforementioned “imaging” system is “an imaging device.” As explained above in the discussion of Ryznar, one interpretation of Ryznar involves a camera and a bar code reader in Ryznar together reading on the aforementioned “imaging” system. To the extent the applicant may contend that a system does not read on a device, for example on grounds that the camera and the bar code reader of Ryznar are two separate devices, DeLuca is cited to address such a 
DeLuca teaches, in its abstract, dynamically capturing, transmitting and displaying images for a user of an image capturing device carried by the user, similar to the claimed invention and Ryznar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Google Glass device of Ryznar, to include camera and barcode scanning componentry, as taught by DeLuca, so that the user would have multiple capabilities available just by wearing the device as the user normally would today, as taught by DeLuca (see para. [0076]). Additionally or alternatively, portability and ease-of-use are motivating factors for combining Ryznar and DeLuca.
Griffin teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Ryznar and DeLuca:
“Automatically switching from the imaging device to a voice-controllable device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” Griffin teaches, in para. [0016], “in the case that scanning fails or is not possible (e.g., in the case that a product or packaging does not have a barcode), the product scanner and list management device may prompt a user to provide an alternate 
Griffin teaches, in its abstract, systems, methods, apparatus, and articles of manufacture for product scanning, similar to the claimed invention and the combination of Ryznar and DeLuca. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of the combination of Ryznar and DeLuca, to transition to voice capabilities when vision capabilities fail, to facilitate identification of objects that are not identifiable visually, instead of just returning an error, as taught by Griffin (see para. [0016]).
Regarding claim 2, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 1, wherein determining the object metric comprises: processing the captured image; and extracting the object metric from the image.” Ryznar teaches, in para. [0045], “Individuals wearing devices 11 may also be provided with real time operating performance on key metrics associated with operations that they are performing.” Ryznar teaches, in para. [0057] states 
Regarding claim 3, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 1, wherein the object metric comprises one or more barcodes, product names, and/or object dimensions.” Ryznar teaches, in para. [0058], “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other 
Regarding claim 5, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 1, wherein capturing the image of the object using the imaging device comprises capturing the image of the object using wearable electronic glasses.” Ryznar teaches, in para. [0028], “A form of head wearable display device is the GOOGLE GLASS device provided by Google Inc.”
Regarding claim 6, Ryznar teaches the following limitations:
“A method for object recognition, comprising: scanning an object with a wearable imaging” system. Ryznar teaches, in para. [0022], “As illustrated in FIG. 1, an eyewear operational guide system 10 is shown that employs a head wearable display device 11 that is wearable by an individual 12, such as an operator at a workstation 16.” Ryznar teaches, in para. [0023], “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11, where the imaging may comprise the taking of pictures and/or videos via the camera device 17.” Ryznar teaches, in para. [0027], “device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes, with device 11 in turn displaying visual information to an individual 12 corresponding to such object.” Ryznar teaches, in para. [0032], “Eyewear operational guide system 10 may further include various sensors 39 for detecting aspects related to the work piece, structure, or area requiring guided actions, with sensors 39 in turn providing input 
“Detecting a product having a predetermined product characteristic.” Ryznar teaches, in para. [0027], “device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes, with device 11 in turn displaying visual information to an individual 12 corresponding to such object.” The object in Ryznar reads on the claimed “product,” and the shape and/or orientation of the object, or component thereof, in Ryznar, reads on the claimed “predetermined product characteristic.” Additionally or alternatively, the scanning of barcodes (see paras. [0024], [0032], and [0038]) associated with objects in Ryznar reads on the claimed “detecting a product having a predetermined product characteristic.”
“Selecting a workflow associated with the detected product characteristic from a database.” Ryznar teaches, in para. [0022], “guide system 10, via eyewear device 11, may be utilized to provide visual information and thereby guide individual 12 regarding operational steps being performed on an object, such as 
“Initiating the selected workflow.” Ryznar teaches, in para. [0022], “guide system 10, via eyewear device 11, may be utilized to provide visual information and thereby guide individual 12 regarding operational steps being performed on an object, such as a work piece 14, such as may be performed as part of the work done on piece 14 along assembly line 18.” Ryznar teaches, in para. [0030], “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Ryznar teaches, in para. [0031], “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Ryznar teaches, in para. [0057], “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task. If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any 
“If further action is needed and one or more actions are not covered by the selected workflow, triggering by a voice-activated device, prompting to a user for a vocal input.” Ryznar teaches, in para. [0031], “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Ryznar teaches, in para. [0057], “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task.” Ryznar teaches, in para. [0058], “If, however, the vision system 47 via camera 49 viewing an object 14 determines that one or more steps or actions were not performed or were not performed properly such that object 14 is deemed by vision system 47 to be nonconforming, vision system 47 can cause a signal 51 indicating as such to controller 20. In response to a signal 51 indicating a nonconformity, controller 20 can then provide additional information signals 31 to device 11 providing images to individual 12 to take corrective or remedial action.” Ryznar teaches, in para. [0059], “Upon the individual 12 correcting the 
DeLuca teaches limitations below of claim 6 that do not appear to be explicitly taught in their entirety by Ryznar:
The aforementioned “wearable imaging” system is “a wearable imaging device.” As explained above in the discussion of Ryznar, one interpretation of Ryznar involves a camera and a bar code reader in Ryznar together reading on the aforementioned “wearable imaging” system. To the extent the applicant may contend that a system does not read on a device, for example on grounds that the camera and the bar code reader of Ryznar are two separate devices, DeLuca is cited to address such a contention. Initially, it should be noted that Ryznar teaches, in para. [0028], “A form of head wearable display device is the GOOGLE GLASS device provided by Google Inc., features of which are disclosed for example in U.S. Patent App. Pub. No. US 2013/0044042, which is hereby incorporated by reference.” DeLuca teaches, in para. [0076], “A user with an augmented reality device (e.g., Google Glass) would wear the device as the 
DeLuca teaches, in its abstract, dynamically capturing, transmitting and displaying images for a user of an image capturing device carried by the user, similar to the claimed invention and Ryznar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Google Glass device of Ryznar, to include camera and barcode scanning componentry, as taught by DeLuca, so that the user would have multiple capabilities available just by wearing the device as the user normally would today, as taught by DeLuca (see para. [0076]). Additionally or alternatively, portability and ease-of-use are motivating factors for combining Ryznar and DeLuca.
Griffin teaches limitations below of claim 6 that do not appear to be explicitly taught in their entirety by the combination of Ryznar and DeLuca:
“Automatically switching from the wearable imaging device to the voice-activated device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more ports of the workflow.” Griffin teaches, in para. [0016], “in the case that scanning fails or is not possible (e.g., in the case that a product or packaging does not have a barcode), the product scanner and list management device may prompt a user to provide an alternate means of communicating the identity of the product to the device, such as via voice. In such embodiments, the product scanner and list management device may comprise a speaker (for outputting a spoken-word query) and a microphone (for receiving a voice response from a user).” Griffin teaches, in para. [0028], “the scanning device 132 may comprise any device or combination of devices that are 
“Receiving the vocal input from the user via the voice-activated device integrated with the wearable imaging device, wherein the vocal input confirms the one or more parts of the selected workflow is associated with a part of the workflow that cannot be handled by the wearable imaging device.” Ryznar teaches, in para. [0023], “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11, where the imaging may comprise the taking of pictures and/or videos via the camera device 17. Device 11 includes a speaker 19 for providing auditory information, such as sounds or words, to individual 12, and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Ryznar teaches, in para. [0024], “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” The device receiving confirmation signals in the form of voice recognition through the microphone in Ryznar reads on the claimed “receiving the vocal input from the user” “wherein the vocal input confirms the one or more parts of the initiated workflow is associated with a part of the workflow.” The device having a camera, a speaker, and a microphone in Ryznar reads on the claimed “via the voice-activated device integrated with the 
Griffin teaches, in its abstract, systems, methods, apparatus, and articles of manufacture for product scanning, similar to the claimed invention and the combination of Ryznar and DeLuca. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device in Ryznar, to transition to voice capabilities when vision capabilities fail, to facilitate identification of objects that are not identifiable visually, instead of just returning an error, as taught by Griffin (see para. [0016]).
Regarding claim 7, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 6, wherein detecting the product having the predetermined product characteristic comprises detecting a physical product characteristic and/or a product marker.” Ryznar teaches, in para. [0058], “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension.” Detection of the orientation of the object in Ryznar reads on the claimed “detecting a physical product characteristic.” See, for example, FIG. 5 of Ryznar. Additionally or alternatively, the barcodes in Ryznar (see paras. [0024], [0032], and [0038]), 
Regarding claim 8, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 7, wherein detecting the product marker comprises detecting a barcode, a product name, and/or a color-coded tag displayed on the product.” Ryznar teaches, in para. [0060], “The guide system may then project images utilizing light projected from light sources where rather than the generation of virtual overlay in association with device 11, the light sources would project light directly onto the object. These images would direct the individual's attention to the location and identify the problem of the detected nonconformity, and/or provide images instructing the individual what to do to correct the nonconformity.” Viewing the projected light on the object via the camera in Ryznar reads on the claimed “detecting” “a color-coded tag displayed on the product.” Additionally or alternatively, Ryznar teaches, in para. [0024], “interfacing through wired or wireless means with other devices such as vision cameras, torque guns, light curtains, bar code scanners, RFID readers, digital measurement devices, PLCs, MES systems, or the like.” Ryznar teaches, in para. [0030], “Wireless downloads may also be automatically provided from manufacturing execution systems (MES), PLC, or Internet/cloud based systems for dynamic, real time, part-specific information such as loading programs, step confirmations, part tracking, bar codes and/or Vehicle Identification information (VIN), sequence numbers, help information, or the like.” Additionally or alternatively, see the barcodes in DeLuca (see para. [0076]) and Griffin (see para. [0028]).

“The method according to claim 6, wherein selecting the first workflow from the database comprises selecting the first workflow from an external database.” Ryznar teaches, in para. [0030], “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Ryznar teaches, in para. [0039], “MES,” “ERP,” and related systems. The selection of steps, instructions, related information, etc. from Ryznar (see above) from the controller, MES, and/or ERP of Ryznar reads on the claimed “selecting the first workflow from an external database.”
Regarding claim 12, Ryznar teaches the following limitations:
“A method for visual inspection, comprising: 	scanning an object with an imaging” system. Ryznar teaches, in para. [0032], “Eyewear operational guide system 10 may further include various sensors 39 for detecting aspects related to the work piece, structure, or area requiring guided actions, with sensors 39 in turn providing input signals 41 to controller 20. For example, sensor 39 may detect the presence and/or characteristics of an object, with the signal 41 provided to controller 20 in turn causing controller 20 to provide an associated information signal 31 to device 11. Sensor 39 may comprise, for example, a proximity switch, light curtain, photo eye, radio frequency identifier device, bar code reader, machine vision camera, or the like.” Ryznar teaches, in para. [0057], “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task.” The vision 
“Capturing a triggering metric of the scanned object.” Ryznar teaches, in para. [0032], “Eyewear operational guide system 10 may further include various sensors 39 for detecting aspects related to the work piece, structure, or area requiring guided actions, with sensors 39 in turn providing input signals 41 to controller 20. For example, sensor 39 may detect the presence and/or characteristics of an object, with the signal 41 provided to controller 20 in turn causing controller 20 to provide an associated information signal 31 to device 11. Sensor 39 may comprise, for example, a proximity switch, light curtain, photo eye, radio frequency identifier device, bar code reader, machine vision camera, or the like.” Ryznar teaches, in para. [0058], “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension, or the like.” The determining of orientation, actual dimension, and/or calculated variance associated with the component in the image in Ryznar reads on the claimed “capturing a triggering metric of the scanned object.” Additionally or alternatively, the operation of the 
“Searching for a workflow associated with the captured metric.” Ryznar teaches, in para. [0022], “guide system 10, via eyewear device 11, may be utilized to provide visual information and thereby guide individual 12 regarding operational steps being performed on an object, such as a work piece 14, such as may be performed as part of the work done on piece 14 along assembly line 18.” Ryznar teaches, in para. [0057], “If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any additional steps required to be performed by the individual 12, or can release the object 14 from the operational step if work thereat is completed.” Ryznar teaches, in para. [0058], “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension.” Requesting from the controller subsequent steps to be performed based on the orientation of the object in Ryznar reads on the claimed “searching for a workflow associated with the captured metric.” Additionally or alternatively, the process of identifying operational steps to be performed on an object along an assembly line in Ryznar reads on the claimed “searching for a workflow associated with the captured metric.”
“In response to the workflow being located, initiating the workflow.” Ryznar teaches, in para. [0022], “guide system 10, via eyewear device 11, may be utilized to provide visual information and thereby guide individual 12 regarding operational steps being performed on an object, such as a work piece 14, such as may be performed as part of the work done on piece 14 along assembly line 18.” Ryznar teaches, in para. [0057], “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task. If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any additional steps required to be performed by the individual 12, or can release the object 14 from the operational step if work thereat is completed.” A match between what the vision system sees and characteristics of a properly performed step in Ryznar reads on the claimed “in response to the workflow being located.” The providing of subsequent information involving additional steps in Ryznar reads on the claimed “initiating the workflow.” Additionally or alternatively, the resulting identification of operational steps to be performed on an object along an assembly line in Ryznar, along with performance of the operational steps, reads on the claimed “in response to the workflow being located, initiating the workflow.”
“In response to the workflow not being located, prompting a user for a first vocal input.” Ryznar teaches, in para. [0031], “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Ryznar teaches, in para. [0057], For example, 
“Receiving the first vocal input from the user via the voice-controllable device integrated with the imaging device before locating the workflow, wherein the first vocal input confirms the one or more parts of the workflow.” Ryznar teaches, in para. [0023], “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11, where the imaging may comprise the taking of pictures and/or videos via the camera device 17. Device 11 includes a speaker 19 for providing auditory information, such as sounds or words, to individual 12, and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Ryznar teaches, in para. [0024], “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” The device receiving confirmation signals in the form of voice recognition through the microphone in Ryznar reads on the claimed “receiving the first vocal input from the user” “before locating the workflow, wherein the first vocal input confirms the one or more parts of the workflow.” The device having a camera, a speaker, and a microphone in Ryznar reads on the claimed “via the voice-controllable device integrated with the imaging device.”
“Prompting the user for a second vocal input after initiating the workflow.” Ryznar teaches, in para. [0024], “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” Confirmation signaling by voice recognition through a microphone in any subsequent step of a process in Ryznar reads on the claimed “prompting the user for a second vocal input after initiating the workflow.”

The aforementioned “imaging” system is “an imaging device.” As explained above in the discussion of Ryznar, one interpretation of Ryznar involves a camera and a bar code reader in Ryznar together reading on the aforementioned “imaging” system. To the extent the applicant may contend that a system does not read on a device, for example on grounds that the camera and the bar code reader of Ryznar are two separate devices, DeLuca is cited to address such a contention. Initially, it should be noted that Ryznar teaches, in para. [0028], “A form of head wearable display device is the GOOGLE GLASS device provided by Google Inc., features of which are disclosed for example in U.S. Patent App. Pub. No. US 2013/0044042, which is hereby incorporated by reference.” DeLuca teaches, in para. [0076], “A user with an augmented reality device (e.g., Google Glass) would wear the device as the user normally would today. The augmented reality device would passively monitor and detect items in view of the user through (1) scanning of barcodes/qr codes; and/or image recognition techniques (e.g., using the camera of the device).” The Google Glass device of DeLuca, with both a barcode scanner and camera, reads on the claimed “imaging device.”
DeLuca teaches, in its abstract, dynamically capturing, transmitting and displaying images for a user of an image capturing device carried by the user, similar to the claimed invention and Ryznar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Google Glass device of Ryznar, to include camera and barcode scanning componentry, as taught by DeLuca, so that the user would have multiple capabilities available just by wearing the device as the user normally would today, as taught by DeLuca (see para. [0076]). Additionally or alternatively, portability and ease-of-use are motivating factors for combining Ryznar and DeLuca.

“Automatically switching from the imaging device to a voice-controllable device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” Griffin teaches, in para. [0016], “in the case that scanning fails or is not possible (e.g., in the case that a product or packaging does not have a barcode), the product scanner and list management device may prompt a user to provide an alternate means of communicating the identity of the product to the device, such as via voice. In such embodiments, the product scanner and list management device may comprise a speaker (for outputting a spoken-word query) and a microphone (for receiving a voice response from a user).” Griffin teaches, in para. [0028], “the scanning device 132 may comprise any device or combination of devices that are capable of acquiring computer-readable information from the product, product packaging, and/or other object disposed within proximity to the product scanner and list management device 110. The scanning device 132 may comprise, for example, an optical one-dimensional (1D) barcode scanner.” Griffin teaches, in para. [0044], “the product scanner and list management device 410 output a query in the case that a scan or reading is incomplete, inconclusive, or otherwise results in an error (e.g., in the case that the first object 106 comprises a human hand or otherwise does not comprise the machine-readable feature 406-1). The product scanner and list management device 410 (and/or the circuit board 420 thereof) may, for example, cause the speaker 424 to output an audible query, e.g., to a user (not shown), such as ‘What product would you like to add to the list?’. The microphone 422 may be utilized to acquire input in response to the output query, such as human voice input descriptive of a product and/or product 
Griffin teaches, in its abstract, systems, methods, apparatus, and articles of manufacture for product scanning, similar to the claimed invention and the combination of Ryznar and DeLuca. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device in Ryznar, to transition to voice capabilities when vision capabilities fail, to facilitate identification of objects 
Regarding claim 14, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 12, wherein capturing the triggering metric comprises: processing an image of the scanned object with the imaging device; and extracting the triggering metric.” Ryznar teaches, in para. [0024], “a confirmation signal may originate through camera 17, such as via processing of an image or images obtained by camera 17 to accurately compare that an actual action performed by the operator or operators meets the intended standard.” Ryznar teaches, in para. [0027], “Still further, device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes.” The processing of the images obtained by the camera in Ryznar reads on the claimed “processing an image of the scanned object with the imaging device,” and the detection of features of characteristics of objects from the camera images in Ryznar reads on the claimed “extracting the triggering metric.” Additionally or alternatively, monitoring an object using Google Glass to scan barcodes that are then processed and interpreted in DeLuca (see para. [0076]) reads on the claimed “processing an image of the scanned object with the imaging device; and extracting the triggering metric.”
Regarding claim 15, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 12, wherein searching for the workflow comprises searching a database for the workflow associated with the captured metric.” Ryznar teaches, in para. [0030], “Individual 12, via device 11, in turn 
Regarding claim 16, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 12, wherein prompting the user for vocal input further comprises receiving commands through the voice-controllable device integrated with the imaging device.” Ryznar teaches, in para. [0023], “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11” and “Device 11 includes a speaker 19 for providing auditory information” “and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals. Ryznar teaches, in para. [0024], “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” Ryznar teaches, in para. [0031], “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” The voice step confirmation commands in Ryznar reads on the claimed receiving commands through the voice-controllable device. The eyewear device in Ryznar, with its camera and microphone, reads on the claimed “integrated with the imaging device.” Additionally, receiving vocal input in Griffin (see para. [0044]) reads on the claimed “receiving commands through the voice-controllable device.”
Regarding claim 17, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 12, wherein scanning the object with the imaging device comprises scanning the object with a portable imaging device.” Ryznar teaches, in para. [0029], “Still further, an alternative wearable display device 111 is disclosed in FIG. 2A, wherein device 111 is substantially similar to device 11 in connection with operation in guide system 10. Device 111, however, is constructed as a clip-on attachment for use with conventional safety glasses, prescription eyeglasses, or helmets or other headwear that are worn in workplaces. Device 111 may be constructed to include sensors, cameras, microphones, displays and a projector as discussed above with respect to device 11.” Viewing the object with the camera of the device in Ryznar reads on the claimed “scanning the object with a portable imaging device.” Additionally, operation of a barcode scanner of a Google Glass of DeLuca (see para. [0076]) reads on the claimed “scanning the object with a portable imaging device.”
Regarding claim 18, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 17, wherein scanning the object with the portable imaging device comprises scanning the object with wearable electronic glasses.” Ryznar teaches, in para. [0028], “Although head wearable display device 11 is shown constructed in the form of eyeglasses, it should be appreciated that device 11 may be constructed in the manner of any form of headset or alternative construction, such as in the manner of a helmet or the like, that positions one or more displays in front of an eye or the eyes of a wearer. Moreover, although display 13 is disclosed as separate from the lens of the device 11, it should be appreciated that a lens itself may function as a display. A form of head wearable display device is the GOOGLE GLASS device provided by Google Inc.” Viewing the object with the camera of the GOOGLE GLASS device reads on the claimed 
Regarding claim 20, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 12, wherein prompting the user for vocal input comprises prompting the user for vocal input using the voice-controllable device.” Ryznar teaches, in para. [0024], “Other forms of step confirmation may also be obtained via wearable device 11” and “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” A request for the confirmation signal in Ryznar reads on the claimed “prompting the user for vocal input,” the use of the device with microphone in Ryznar reads on the claimed “using the voice-controllable device.” Additionally or alternatively, the process of outputting audible queries to obtain vocal inputs from users in Griffin reads on the claimed “prompting the user for vocal input using the voice-controllable device.”
Regarding claim 21, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 12, wherein searching for the workflow from a database comprises selecting the workflow from an external database.” Ryznar teaches, in para. [0030], “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Ryznar teaches, in para. [0039], “MES,” “ERP,” and related systems. The selection of steps, instructions, related information, etc. from Ryznar (see above) from the controller, MES, 
Regarding claim 22, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 1, wherein searching for the workflow from the database comprises selecting the workflow from an external database.” Ryznar teaches, in para. [0030], “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Ryznar teaches, in para. [0039], “MES,” “ERP,” and related systems. The selection of steps, instructions, related information, etc. from Ryznar (see above) from the controller, MES, and/or ERP of Ryznar reads on the claimed “selecting the workflow from an external database.”
Regarding claim 23, the combination of Ryznar, DeLuca, and Griffin teaches the following limitations:
“The method according to claim 1, comprising detecting objects having a predetermined object metric by the imaging device.” Ryznar teaches, in para. [0027], “device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes, with device 11 in turn displaying visual information to an individual 12 corresponding to such object.” Operation of the camera and software for detecting features of objects in Ryznar reads on the claimed “detecting objects” “by the imaging device,” and the shape, orientation, or any other physical characteristic of the object, or a component thereof, in Ryznar, reads on the claimed “predetermined object metric.” Additionally or alternatively, the detecting of barcodes on objects in 

Response to Arguments
On pp. 6-8 of the Amendment, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 103 based on the combination of the cited Ryznar, DeLuca, and Griffin references, in view of the language added to the claims by the Amendment. More specifically, on p. 7 of the Amendment, the applicant argues that “Neither Griffin nor any of the remaining cited references, alone or in combination, discloses an ‘imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” The applicant then argues that the combination of Ryznar, DeLuca, and Griffin cannot teach “automatically switching from the imaging device to a voice-controllable device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” The applicant argues that “the Griffin system relies on a pre-processing visual scan and operational steps that do not render obvious” the aforementioned limitations. The examiner finds the arguments unpersuasive. The combined Google Glass and bar code scanner of the combination of Ryznar (see para. [0028]) and DeLuca (see para. [0076]), which is used for confirmation signaling of steps per Ryznar (see para. [0024]), when switching from bar code scanning to voice input due to difficulties with bar code scanning per Griffin (see para. [0044]), reads on the claimed “automatically switching from the imaging device to a voice-controllable device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” Alleged insufficiencies of the Griffin system alone will not be persuasive because Griffin is but one element of the larger combination rejection. When considered in this context, the combination of Ryznar, DeLuca, and Griffin renders the cited claim limitations obvious under 35 USC 103.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624